DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 4/20/2021 have been entered. Claims 13-23 have been added. Claims 1-12 have been cancelled.
The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 4/20/2021.
Election/Restrictions
Applicant’s election of the specie, (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyl)-1 H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1 -one in the reply filed on 8/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-23 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0343035 (‘035) and US2015/0164909 (‘909).

‘909 teaches the use of the herein claimed compound (b) as a tumor treatment potentiator for method to treat various types of cancer  such as head and neck cancer, breast cancer, and lung cancer (see the abstract, compound k in [0086], [0174]).
The references do not expressly teach the use of both compounds in a composition or method of treating cancer.
It would have been obvious to one of ordinary skill in the art to employ both compounds in a composition or method of treating cancer.
One of ordinary skill in the art would have been motivated to both compounds in a composition or method of treating cancer.  Combining two agents, which are known to be useful to treat cancer individually, into a single composition and method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).  Furthermore, the herein claimed compound (b) is well-known to be combined with a secondary anti-tumor agent because its antitumor potentiating effect. Therefore, concomitantly using both agents in a method of treating cancer would be reasonably expected to be effective.
Response to Arguments
Applicant's arguments filed 4/20/2021averring the unexpected benefits with regard to the side effects of the combination employed have been fully considered but they are not persuasive. The examiner notes that it is applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  In the instant case, the combination of the herein claimed compounds, with specific amounts, was shown to have a superior side effect profile in terms of the weight loss.  However, such amount are not recited in the claims. Therefore, the showing in Fig. 16A is not seen to be commensurate with the scope the subject matter claimed.  In addition, the combination of compound (b) as a tumor potentiator almost always gives rise to superior effects in body weight when combining with other anti-tumor agents (see for example Fig. 6, 8, 10, 12, 13, 16 in ‘909). Therefore, it is not clear whether the alleged unexpected benefit is indeed unexpected. Since the evidence of unexpected benefit has to be clear and convincing, absent such evidence, the claims are considered properly rejected under 35 USC 103a. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627